DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 4 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 November 2021.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
Page 2, line 26, “multi-layered elementhaving” should read “multi-layered element having”
Page 8, line 10, “may form and angle” should read “may form an angle”
Page 17, line 10, “the rod shaped device 20” should read “the rod forming device 20”
Page 17, lines 19 and 30, Page 18, line 9, “the rod shaping device 20” should read “the rod forming device 20”
Page 18, lines 9-10, “The susceptor segments 81 The susceptor segments 81 are” should read “The susceptor segments 81 are”
Page 18, line 10, “the first and second strip” should read “the first and second sheet”
Appropriate correction is required.

Claim Objections
Claims 37, 38, 39, and 42 are objected to because of the following informalities:  
Claim 37, lines 1 and 3, “the first, second” should read “the first sheet, second”
Claim 37, line 2, “susceptor along a first” should read “susceptor along the first”
Claim 38, line 1, “according to any of claims 36” should read “according to claim 36”
Claim 39, line 1, “according to any claim 36” should read “according to claim 36”
Claim 39, line 1, “providing a strip of” should read “providing the strip of”
Claim 42, line 3, “the first, or of the” should read “the first sheet, or of the”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the step of cutting the continuous strip of susceptor in susceptor segments" in claim 40, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 40 is interpreted as depending from claim 39 instead of claim 38 because the step of cutting the continuous strip of susceptor in susceptor segments is introduced in claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36, 37, 39, 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (WO 2016/184929 A1).
Regarding claim 36, Agostini et al. discloses a method for the production of a component of an aerosol generating article (Page 1, lines 2-4), said method including: providing a sheet (Page 16, line 30; Fig. 1, tobacco sheet 2); providing a strip of susceptor (Page 17, line 3; Fig. 1, continuous band 1 of a susceptor material); transporting the sheet and the strip of susceptor along a first and second direction, respectively (Fig. 1, tobacco sheet 2 inserted at position 100 and susceptor inserted at position 200 by feeding wheel 55), keeping the strip of susceptor located between the sheet during the transport (Page 17, lines 5-7, inserted into the tobacco sheet 2); and forming a rod gathering together the sheet and the strip of susceptor (Page 18, lines 14-16).
	Regarding the inclusion of a second sheet, it is well settled that where the prior art described a mere duplication of parts, a prima facie case of obviousness is established. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
	Regarding claim 37, Agostini et al. discloses the method wherein the step of moving the sheet and the strip of susceptor along the first and second direction includes moving the sheet and the strip of susceptor so that the first and second direction are coplanar (Page 18, lines 9-17 and 24-27; Fig. 1, feeding wheel 55 provides susceptor at position 200 to the tobacco sheet 2 upstream of the transport line 33). 
	Regarding claim 39, Agostini et al. discloses the method wherein the step of providing the strip of susceptor includes: providing a continuous strip of susceptor (Page 17, lines 3-4); cutting the continuous strip of susceptor in susceptor segments (Page 17, lines 5-7 and 16-18); and transporting the susceptor segments between the sheet (Page 17, lines 10-13, wheels or turning mechanisms; Page 19, lines 1-3, feeding wheel 55). 
	Regarding claim 40, Agostini et al. discloses the method wherein the component of the aerosol generating article has a pre-determined length (Page 20, lines 3-5), and the step of cutting the continuous strip of susceptor in susceptor segments includes cutting the continuous strip of susceptor in susceptor segments having a length equal to or smaller than the pre-determined length of the component (Page 20, lines 3-5 and 25-27; Fig. 4, tobacco plug 20 and susceptor segment 10). 
	Regarding claim 41, Agostini et al. discloses the method including: cutting the rod into components of the aerosol forming article (Page 20, lines 3-4, tobacco plugs 20). 
	Regarding claim 42, Agostini et al. discloses the method including: synchronizing the cutting of the rod into components with a speed of the transport of the sheet or of the strip of susceptor along the first or second direction, respectively (Page 20, lines 5-8).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (WO 2016/184929 A1) in view of Barnes et al. (US 5,348,027 A). 
	Regarding claim 38, Agostini et al. does not explicitly disclose the method including: coating the sheet or the strip of susceptor with a water-based solution. 
	Barnes et al. teaches a similar method (Col 5, lines 24-30) including: coating the sheet or the strip of susceptor with a water-based solution (Col 4, lines 44-54, substrate coated using a hydrated material).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Agostini et al. to coat the sheet of the strip of susceptor with a water-based solution as taught by Patel et al. in order to reduce their propensity toward scorching or burning when employed in smoking articles.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (WO 2016/184929 A1) in view of Thomas et al. (US 2007/0068540 A1).
	Regarding claim 43, Agostini et al. does not explicitly disclose the method including: sensing the presence of a susceptor segment in the rod before cutting the rod. 
Thomas et al. teaches a similar method ([0001], lines 1-3) including: sensing the presence of a susceptor segment in the rod before cutting the rod ([0043], lines 6-11, inspection/detection system 247).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Agostini et al. to include a way to sense the presence of an object in the rod as taught by Thomas et al. so that the continuous rod is cut in the desired location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36, 37, 39, 40, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, and 12 of U.S. Patent No. 10,499,685. 
Regarding claim 36, ‘685 discloses a method for the production of a component of an aerosol generating article including: providing a sheet, providing a strip of susceptor, transporting the sheet and the strip of susceptor along a first and second direction, respectively, keeping the strip of susceptor located between the sheet during the transport; and forming a rod gathering together the sheet and the strip of susceptor (Claim 1).  While the claim does not recite a second sheet, this would merely be an obvious duplication of parts, See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 37, ‘685 discloses the method wherein the step of moving the sheet and the strip of susceptor along the first and second direction includes moving the sheet and the strip of susceptor so that the first and second direction are coplanar (Claim 3).  Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).  Consistent with the above underlined portion of the MPEP citation, attention is drawn to figure 1 which discloses the moving of the sheet and strip of susceptor to be co planar.
Regarding claim 39, ‘685 discloses the method wherein the step of providing the strip of susceptor includes: providing a continuous strip of susceptor; cutting the continuous strip of susceptor in susceptor segments; and transporting the susceptor segments between the sheet (Claims 1 and 6). 
Regarding claim 40, ‘685 discloses the method wherein the component of the aerosol generating article has a pre-determined length, and the step of cutting the continuous strip of susceptor in susceptor segments includes cutting the continuous strip of susceptor in susceptor segments having a length equal to or smaller than the pre-determined length of the component (Claims 1 and 11).
Regarding claim 41, ‘685 discloses the method including: cutting the rod into components of the aerosol forming article (Claim 11).
Regarding claim 42, ‘685 discloses the method including: synchronizing the cutting of the rod into components with a speed of the transport of the sheet or of the strip of susceptor along the first or second direction, respectively (Claims 11 and 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747